                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS


KELLY BRENDE,                                      )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )
                                                   )                Case No. 19-2042-CM-KGG
RELIANCE STANDARD LIFE                             )
INSURANCE COMPANY,                                 )
                                                   )
                       Defendant.                  )
                                                   )

                                    MEMORANDUM AND ORDER

       This case was filed on January 25, 2019. Plaintiff did not mark on the Civil Cover Sheet that

this case was related to another case, but it has come to the court’s attention that this case is, indeed,

related to a previously-filed case, Kelly Dean Brende v. Reliance Standard Life Insurance Company,

15-9711-JAR. In 15-9711-JAR, plaintiff filed a status report on February 9, 2019, indicating that

plaintiff had filed the instant case, which alleges that defendant acted unlawfully in its administration

of plaintiff’s claim on remand from Case No. 15-9711-JAR. Plaintiff also indicated that “Plaintiff

mistakenly did not notate on the civil cover sheet the existence of this action.”

       In light of these facts, the court ordered plaintiff to show cause why the instant case should not

be consolidated with 15-9711-JAR and transferred to Judge Robinson. Plaintiff responded to the

court’s order and filed a corresponding Motion to Consolidate and Set New Deadlines (Doc. 11). Both

plaintiff and defendant agree that consolidation of the cases and transfer to Judge Robinson is

appropriate and warranted under the circumstances. The court agrees, and grants plaintiff’s motion for

the reasons stated therein.




                                                       -1-
       Plaintiff also requests new pretrial deadlines. Because this case will be transferred to Judge

Robinson, the court will leave it to Judge Robinson whether to have the case reassigned to Judge James

(the original magistrate judge on Judge Robinson’s case) as magistrate judge for scheduling and

pretrial management. The parties should contact Judge Robinson’s chambers within a week of

receiving this order for guidance on scheduling.

        IT IS THEREFORE ORDERED that plaintiff’s Motion to Consolidate and Set New

Deadlines (Doc. 11) is granted. This case shall be transferred to Judge Robinson and consolidated with

Case No. 15-9711-JAR.

       Dated this 23rd day of April, 2019, at Kansas City, Kansas.


                                                     s/ Carlos Murguia
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                   -2-
